Citation Nr: 9904987	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to secondary service connection for 
respiratory disability.

2.  Entitlement to secondary service connection for liver 
disability.

3.  Entitlement to secondary service connection for 
allergies.

4.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 30 percent disabling.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in June 1991, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  A hearing 
was held before a hearing officer at the RO in January 1992, 
and the hearing officer's decision was entered the same 
month.  

The appeal was docketed at the Board in 1997.  

The first three issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.  


FINDING OF FACT

The claims for secondary service connection for respiratory 
disability, liver disability and allergies are, in each 
instance, not plausible.



CONCLUSION OF LAW

The claims for secondary service connection for respiratory 
disability, liver disability and allergies are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Respiratory Disability

II.  Liver Disability

III.  Allergies

The threshold question to be answered concerning the 
veteran's claims for secondary service connection for each 
disability included in issues I through III is whether he has 
presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claims for secondary service 
connection for the disabilities included in issues I through 
III are, in any instance, well grounded.

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran asserts that he presently has respiratory 
disease, liver disease and allergies which are, in each 
instance, directly attributable to impairment associable with 
his service-connected splenectomy.  The Board observes that 
the veteran was awarded service connection for splenectomy in 
1971, and that such disability has thereafter been 
continuously evaluated as 30 percent disabling.  However, as 
to the veteran's claim for secondary service connection for 
respiratory disability, the results of pulmonary function 
testing accorded him by VA in March 1992 were interpreted as 
being normal ("[n]ormal" spirometry and lung volume) and he 
is not shown to presently have respiratory disease of chronic 
derivation.  Given the foregoing, and inasmuch as the 
presence of any disease/pathology for which service 
connection is sought is prerequisite to any consideration of 
service connection therefor, a plausible claim for secondary 
service connection for respiratory disease is not presented.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to the veteran's claim for secondary service 
connection for liver disease, the lone pertinent pathology 
shown of record, obtaining in conjunction with the veteran's 
examination by VA in March 1992, is "alcoholic hepatitis".  
However, even ignoring that such pathology was assessed by 
history (i.e., "history of") only and is therefore not 
diagnostic of current pertinent disability (which 
consideration alone negates any notion of awarding service 
connection therefor), the implicated etiology, as opposed to 
impairment related to the veteran's service-connected 
splenectomy, involved the consumption of alcoholic beverages.  
Under either foregoing rationale, then, a plausible claim for 
secondary service connection for liver disease is not 
presented.  See, e.g., Rabideau, supra.  

As to the veteran's claim for secondary service connection 
for allergies, the Board notes that, based on his testimony 
at his January 1992 personal hearing, the veteran appears to 
have asserted his claim for secondary service connection for 
allergies owing to what he felt was an enhanced 
"susceptibility to colds" he was experiencing as he grew 
older.  In any event, the Board would merely observe that, 
while the report pertaining to his examination by VA in March 
1992 reflects that the veteran had never been "skin tested" 
for the purpose of identifying any substances to which he 
might be allergic, the record, in its entirety, is negative 
for any ascertained allergic susceptibility.  Accordingly, a 
plausible claim for secondary service connection for 
allergies is not presented.  

In the absence of plausible claims for secondary service 
connection for, in each instance, respiratory disability, 
liver disability and allergies, each respective claim for 
secondary service connection is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's three foregoing claims for secondary service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claims were well 
grounded, the RO accorded the veteran greater consideration 
than each claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
any of these claims is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the three above-addressed 
issues, the Board is of the opinion that its discussion above 
bearing on each issue is sufficient, as to each respective 
disability for which secondary service connection is claimed, 
to inform the veteran of the elements necessary to complete 
his application for a claim for secondary service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for secondary service connection for respiratory 
disability, liver disability and allergies is, in each 
instance, denied.


REMAND

Concerning the veteran's claim for an increased rating for 
psychiatric disability, it is noted that he has not been 
pertinently examined by VA in response to such disability 
since November 1993.  Thereafter, significantly, the 
pertinent VA criteria to evaluate his psychiatric disability 
was revised (effective November 7, 1996).  The Board is, 
therefore, of the opinion that the veteran should be 
reexamined by VA, in consideration of the newly adopted 
revised criteria and as otherwise specified in greater detail 
below, before his related appeal for an increased rating is, 
if necessary, addressed by the Board.   

The Board also observes that, based on a June 1998 submission 
from Dennis W. Bull, Ph.D., the veteran is now claiming 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Such newly asserted claim, moreover, may, 
in view of the provisions of 38 C.F.R. § 4.16 (1998), impact 
on the veteran's presently certified claim for a TDIU.  
Further development pertaining to the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected psychiatric disability.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's service-
connected psychiatric disability-related 
Global Assessment of Functioning.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the veteran's recently-
asserted claim for service connection for 
PTSD; and readjudicate the veteran's 
claims for an increased rating for 
psychiatric disability and for a TDIU; in 
readjudicating the increased rating 
claim, the RO should consider the revised 
criteria pertaining to the evaluation of 
mental disorders, 38 C.F.R. Part 4 
(effective November 7, 1996), as well as 
the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to him. 

4.  If either remaining certified benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if he 
expresses disagreement pertaining to any 
other matter, to include the RO's 
disposition of the above-addressed claim 
for service connection for PTSD, both he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




 Department of Veterans Affairs

